Case: 18-30851      Document: 00515123439         Page: 1    Date Filed: 09/18/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                      United States Court of Appeals
                                                                               Fifth Circuit

                                    No. 18-30851                             FILED
                                  Summary Calendar                  September 18, 2019
                                                                        Lyle W. Cayce
                                                                             Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee,

v.

MANUEL GAMA-PERALTA, also known as Roberto Mendoza-Espinoza,

                                                 Defendant-Appellant.


                   Appeal from the United States District Court
                      for the Eastern District of Louisiana
                             USDC No. 2:17-CR-120-2


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Manuel Gama-Peralta pleaded guilty to conspiracy to distribute and to
possess with intent to distribute one kilogram or more of cocaine hydrochloride.
He received an above-guidelines sentence of 120 months of imprisonment and
four years of supervised release.
       On appeal, Gama-Peralta challenges the reasonableness of his sentence.
He argues that (1) the reasons given by the district court at sentencing for his


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-30851      Document: 00515123439   Page: 2   Date Filed: 09/18/2019


                                 No. 18-30851

upward variance were inadequate because they relied on factors that were
either already taken into account by the Sentencing Guidelines or were too
general and (2) the district court’s written statement of reasons did not include
an explanation for the upward variance.         This argument challenges the
procedural reasonableness of his sentence based on the district court’s alleged
failure to adequately explain the upward variance from the guidelines range.
See Gall v. United States, 552 U.S. 38, 51 (2007).
      The district court provided thorough, fact-specific reasons for Gama-
Peralta’s above-guidelines sentence that were consistent with the 18 U.S.C.
§ 3553(a) factors. See United States v. Smith, 440 F.3d 704, 707 (5th Cir. 2006);
§ 3553(a)(1), (2)(A), (B), (C). Although Gama-Peralta contends that the district
court’s upward variance should not have relied on factors that were already
taken into account in determining his guidelines range, the district court was
entitled to rely on factors encompassed in the Guidelines in imposing a non-
guidelines sentence. See United States v. Key, 599 F.3d 469, 475 (5th Cir.
2010). In light of the foregoing, Gama-Peralta has not demonstrated that the
district court committed any error, plain or otherwise, by failing to adequately
explain his sentence.
      Gama-Peralta also argues that his above-guidelines sentence was
substantively unreasonable because the extent of the variance was greater
than necessary in light of the district court’s reliance on factors that were
already taken into account in the guidelines range. He contends that nothing
distinctive about his background or the crime warranted an upward variance
and that there was an unwarranted disparity between him and his co-
defendants.
      As explained above, the issue of whether a district court may consider
factors that were already taken into account in calculating his guidelines range



                                       2
    Case: 18-30851     Document: 00515123439     Page: 3   Date Filed: 09/18/2019


                                  No. 18-30851

is foreclosed. See Key, 599 F.3d at 475. Moreover, the record establishes that
the district court properly considered the relevant § 3553(a) factors at
sentencing. See § 3553(a)(1), (2)(A), (B), (C). Gama-Peralta has not provided
any facts demonstrating that he and his co-defendants were similarly situated
or that there were any unwarranted sentencing disparities. See United States
v. Guillermo Balleza, 613 F.3d 432, 435 (5th Cir. 2010).         His arguments
constitute a mere disagreement with the district court’s weighing of the
§ 3553(a) factors, which “is not a sufficient ground for reversal.” United States
v. Malone, 828 F.3d 331, 342 (5th Cir. 2016). In light of the foregoing, given
the deference that is due to the district court’s determination that the § 3553(a)
factors justified an upward variance, Gama-Peralta has not demonstrated that
the district court erred, plainly or otherwise, by imposing a sentence that was
substantively unreasonable.
      Accordingly, the district court’s judgment is AFFIRMED.




                                        3